IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON

                        NOVEMBER 1997 SESSION



STATE OF TENNESSEE,                 )
                                    )    NO. 02C01-9611-CR-00430
      Appellee,                     )
                                    )    SHELBY COUNTY
VS.                                 )
                                    )    HON. JAMES C. BEASLEY, JR.,
LARRY E. PERRY,                     )    JUDGE
                                    )
      Appellant.                    )    (Habitual Motor Vehicle Offender)



FOR THE APPELLANT:                       FOR THE APPELLEE:

A. C. WHARTON, JR.                       JOHN KNOX WALKUP
Shelby County Public Defender            Attorney General and Reporter

WALKER GWINN                             GEORGIA BLYTHE FELNER
Assistant Public Defender                Assistant Attorney General
201 Poplar Avenue, Suite 201             450 James Robertson Parkway
Memphis, Tennessee 38103                 Nashville, TN 37243-0493

                                         WILLIAM L. GIBBONS
                                         District Attorney General

                                         LEE V. COFFEE
                                         Assistant District Attorney
                                         201 Poplar Avenue, Suite 301
                                         Memphis, Tennessee 38103




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                     OPINION



      Appellant, Larry E. Perry, contends the Habitual Motor Vehicle Offender Act

(HMVO Act) violates double jeopardy principles. On July 1, 1996, appellant was

declared an Habitual Motor Vehicle Offender (HMVO) based upon appropriate prior

convictions. This appeal followed. We AFFIRM the order of the trial court.



      The Tennessee Supreme Court and this Court have previously determined

that double jeopardy is not violated by the habitual offender declaration. See State

v. Conley, 639 S.W.2d 435, 437 (Tenn. 1982); State v. Watson, C.C.A. No. 02C01-

9610-CR-00377 (Tenn. Crim. App. filed September 17, 1997, at Jackson); State v.

Rowlett, C.C.A. No. 01C01-9605-CC-00211 (Tenn. Crim. App. filed August 22, 1997,

at Nashville); State v. Spears, C.C.A. No. 02C01-9606-CR-00197 (Tenn. Crim. App.

filed July 10, 1997, at Jackson). We continue to adhere to these holdings.



                                  CONCLUSION



      For the foregoing reasons, we AFFIRM the judgment of the trial court.




                                         JOE G. RILEY, JUDGE


CONCUR:




GARY R. WADE, JUDGE



DAVID G. HAYES, JUDGE




                                         2